STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 June 28, 2016
              Plaintiff-Appellee,

v                                                                No. 326661
                                                                 Kent Circuit Court
DONALD MACKAY HALE, JR.,                                         LC No. 14-008436-FC

              Defendant-Appellant.


Before: STEPHENS, P.J., and BECKERING and GLEICHER, JJ.

PER CURIAM.

        Defendant, Donald Hale, Jr., was convicted by a jury of armed robbery, MCL 750.529;
first-degree home invasion, MCL 750.110a(2); unlawful imprisonment, MCL 750.349b; third-
degree fleeing and eluding a police officer, MCL 750.479a(3); and possession of a firearm
during the commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced
defendant as a second-offense habitual offender, MCL 769.10, to 28 to 84 years’ imprisonment
on his armed robbery conviction; 15 to 30 years’ imprisonment on his first-degree home invasion
conviction; 12 to 22 years, 6 months’ imprisonment on his unlawful imprisonment conviction; 3
years, 6 months to 7 years, 6 months’ imprisonment on his third-degree fleeing and eluding
conviction; and two years’ imprisonment on his felony-firearm conviction. We affirm
defendant’s convictions but remand for further sentencing proceedings consistent with this
opinion.

                           I. SUFFICIENCY OF THE EVIDENCE

        Defendant first challenges the sufficiency of the evidence with respect to each of the
charged crimes, except for third-degree fleeing and eluding a police officer. We review
challenges to the sufficiency of the evidence de novo. People v Ericksen, 288 Mich. App. 192,
195; 793 NW2d 120 (2010). Viewing the evidence in a light most favorable to the prosecution,
we must determine whether the evidence was sufficient to justify the jury’s finding that the
essential elements of the charged crimes were proven beyond a reasonable doubt. People v
Harverson, 291 Mich. App. 171, 175; 804 NW2d 757 (2010). All conflicts in the evidence must
be resolved in favor of the prosecution. People v Wolfe, 440 Mich. 508, 514-515; 489 NW2d 748
(1992), amended 441 Mich. 1201 (1992). Circumstantial evidence and all reasonable inferences
drawn therefrom constitute satisfactory proof of the crime. People v Carines, 460 Mich. 750,
757; 597 NW2d 130 (1999).

                                              -1-
       Defendant does not dispute on appeal that the charged crimes occurred; he only
challenges whether the evidence was sufficient to establish his identity as the individual who
committed them. “[I]dentity is an element of every offense.” People v Yost, 278 Mich. App. 341,
356; 749 NW2d 753 (2008). A positive identification by a witness “may be sufficient to support
a conviction of a crime.” People v Davis, 241 Mich. App. 697, 699; 617 NW2d 381 (2000).

       In this case, there was sufficient evidence supporting the jury’s finding that defendant
committed the charged offenses. Defendant made several admissions in jail calls after his arrest
that implicated him in the crimes. For example, he stated that he was “sorry” and “probably
going to be gone for a long time”; discussed the number of individuals present in the home
during the home invasion and armed robbery and stated that one of the victims was lying about
how many individuals were present; and admitted the identity of his accomplice—albeit through
an alias. Defendant claims that his statements are not admissions of guilt, but rather are
explainable under the circumstances of this case. We disagree and find that, when viewing this
evidence in a light most favorable to the prosecution, Harverson, 291 Mich. App. at 175, it
supports defendant’s identity as the perpetrator of the charged offenses.

         Defendant was also identified as the perpetrator of the charged offenses by multiple
witnesses who were present in the home during the home invasion and armed robbery.
Defendant argues for various reasons that each of these witnesses lacked credibility, thus
undermining the reliability of the jury’s verdict. However, credibility issues regarding
identification testimony are questions for the trier of fact, which we will not disturb on appeal.
Davis, 241 Mich. App. at 699-700. See also People v Young, 472 Mich. 130, 143; 693 NW2d 801
(2005) (“Fundamentally, it is the province of the jury to assess the credibility of the witnesses.”).
It is reasonable to expect that witness testimony will differ in some respects. And here, although
defendant criticizes the various witnesses based on relatively minor inaccuracies in their
testimony, he ignores the fact that all of the witnesses consistently identified him as the
perpetrator who entered the home with a shotgun. Thus, the witnesses’ positive identifications of
defendant as the perpetrator of the charged offenses supported the jury’s ultimate finding.

         Moreover, defendant’s accomplice, Michael Whitfield, also testified regarding
defendant’s involvement in the charged offenses. “A jury may convict on the basis of
accomplice testimony alone,” and the credibility of an accomplice is a question for the jury.
People v Heikkinen, 250 Mich. App. 322, 327; 646 NW2d 190 (2002). However, because “an
accomplice may have a special interest in testifying,” the accomplice’s testimony is “suspect and
must be received only with great care and caution.” Id. In this case, the jury was made aware of
the fact that the accomplice had not been offered any deals by the prosecution in exchange for
his testimony. The jury, therefore, was able to weigh the accomplice’s potential bias or prejudice
and assess his credibility in this regard. See Young, 472 Mich. at 143 (“[T]he jury should decide
whether witnesses harbor any bias or prejudice.”). Given the jury’s verdict, it presumably found
the accomplice’s testimony credible, and we will not disturb that credibility determination on
appeal. Wolfe, 440 Mich. at 514-515.

        Finally, other evidence presented at trial supported defendant’s convictions of the
charged crimes. After the home invasion and robbery occurred, and police began pursuit of
potential suspects, defendant failed to stop his vehicle for a police officer and eventually fled on
foot from the officer into a wooded area. Although evidence of flight is insufficient on its own

                                                -2-
to sustain a conviction, flight indicates a “consciousness of guilt.” People v Coleman, 210 Mich
App 1, 4; 532 NW2d 885 (1995). Additionally, officers searched defendant’s vehicle and found
evidence connected to the robbery, including a red bandana reported to be worn by one of the
suspects, a sawed-off shotgun, and items stolen during the home invasion—a wallet belonging to
one of the victims, approximately $6,000 in cash, and the jewelry taken from the victims’ home.
The evidence also established that duct tape had been used to restrain one of the victims during
the offense, and a roll of duct tape was located in defendant’s vehicle. Therefore, when viewing
the evidence in a light most favorable to the prosecution, Harverson, 291 Mich. App. at 175, we
find that sufficient evidence was presented to establish defendant’s identity as the perpetrator of
the charged crimes beyond a reasonable doubt.

                       II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Next, defendant argues that defense counsel was ineffective for failing to present an
expert witness to explain the inherent problems in eyewitness identification to the jury. Because
this issue is unpreserved, our review is limited to mistakes apparent on the lower court record.
People v Fike, 228 Mich. App. 178, 181; 577 NW2d 903 (1998). Defendant must establish that
counsel’s performance fell below an objective standard of reasonableness and that, but for
counsel’s error, there is a reasonable probability that the outcome of trial would have been
different. People v Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001).

        Defense counsel’s decision not to present an eyewitness identification expert did not fall
below an objective standard of reasonableness. The decision whether to call a witness is
presumed to be a matter of trial strategy. People v Rockey, 237 Mich. App. 74, 76; 601 NW2d
887 (1999). Contrary to defendant’s claim that there was no strategy apparent in counsel’s
decision not to present an expert on eyewitness identification, the record supports that counsel
may have had a “legitimate strategic decision” for failing to do so. See People v Gioglio, 296
Mich. App. 12, 22-23; 815 NW2d 589 (2012), vacated in part on other grounds 493 Mich. 864
(2012). As is apparent from the record, defense counsel made a strategic decision to challenge
the witnesses’ identifications of defendant through cross-examination, rather than through an
expert witness. Defense counsel may have decided to do so out of concern “that the jury would
react negatively to perhaps lengthy expert testimony that it may have regarded as only stating the
obvious,” for example, that numerous psychological factors, including trauma, can impact the
accuracy of eyewitness identification. See People v Cooper, 236 Mich. App. 643, 658; 601
NW2d 409 (1999). Defense counsel may also have feared that an expert witness’s testimony
might serve to support a conclusion that the four identifications made in this case appeared
accurate.

        Nevertheless, even if an expert witness on eyewitness identification may have been
helpful to the jury, defense counsel’s decision to instead attack the witnesses’ credibility through
cross-examination does not fall below an objective standard of reasonableness. Counsel is not
ineffective for using a trial strategy that is ultimately unsuccessful. People v Kevorkian, 248
Mich. App. 373, 414-415; 639 NW2d 291 (2002). Therefore, we decline to find counsel
ineffective in this regard.




                                                -3-
                          III. DEFENDANT’S STANDARD 4 BRIEF

       In addition to the previously addressed arguments raised by defendant’s appellate
counsel, defendant filed a Standard 4 brief raising numerous issues. Defendant first argues that
admission of identification testimony by three witnesses—Kristina Hernandez, Esteban Perez,
and Jordan Perez—violated his due process rights. Because this argument was not preserved,
review is limited to plain error affecting defendant’s substantial rights. Carines, 460 Mich. at
763.

         Defendant cannot show plain error affecting substantial rights with regard to the various
witnesses’ identifications. First, neither Esteban nor Jordan was subjected to an identification
procedure by law enforcement officers. Instead, defendant asserts a due process violation on the
basis that these witnesses either independently viewed or were shown by a family member a
photograph of defendant before trial under impermissibly suggestive circumstances. Defendant,
however, provides no legal authority supporting that an identification procedure without police
involvement may constitute a due process violation. To the contrary, the United States Supreme
Court in Perry v New Hampshire, ___ US ___; 132 S. Ct. 716, 730; 181 L. Ed. 2d 694 (2012), held
that “the Due Process Clause does not require a preliminary judicial inquiry into the reliability of
an identification when the identification was not procured under unnecessarily suggestive
circumstances arranged by law enforcement.” (Emphasis added). Thus, due process concerns
are not implicated by a pretrial identification unless the identification is “taint[ed]” by “improper
state conduct.” Id. at 728. Without improper state conduct, it is the jury’s role to determine the
reliability of such evidence, subject to the “safeguards built into our adversary system.” Id. at
728-729. Because defendant has not established that Esteban’s and Jordan’s identifications of
defendant were tainted by improper state conduct, we find no plain error affecting defendant’s
substantial rights, and defendant’s due process challenge fails with respect to their identification
testimony. Carines, 460 Mich. at 763.

        Second, Hernandez was subject to a show-up identification procedure arranged by law
enforcement; thus, due process concerns are implicated by evidence of her identification of
defendant. Perry, 132 S. Ct. at 730. An identification procedure constitutes a denial of due
process when it is “unnecessarily suggestive and conducive to irreparable misidentification.”
People v Williams, 244 Mich. App. 533, 542; 624 NW2d 575 (2001). A defendant must establish
that, in examining the totality of the circumstances, the identification procedure used was so
suggestive that it resulted in a substantial likelihood of misidentification. People v Kurylczyk,
443 Mich. 289, 302; 505 NW2d 528 (1993). Relevant factors to consider include “the
opportunity of the witness to view the criminal at the time of the crime, the witness’ degree of
attention, the accuracy of the witness’ prior description of the criminal, the level of certainty
demonstrated by the witness at the confrontation, and the length of time between the crime and
the confrontation.” Id., quoting Neil v Biggers, 409 U.S. 188, 199-200; 93 S. Ct. 375; 34 L. Ed. 2d
401 (1972).

        Concerning her ability to view the suspect at the time of the crime and her degree of
attention, Hernandez testified that the robbery lasted approximately 5 to 10 minutes from the
time the two suspects broke into her home. She testified that she was able to observe defendant
for “more than enough time to be certain” of his identity. Although Hernandez testified that
defendant’s face was partially obscured by a bandana, she was able to view his hair and eyes,

                                                -4-
and she was able to observe his clothing. Additionally, she explained that she was fully focused
on defendant because he was the individual carrying a gun. In regard to the accuracy of
Hernandez’s initial description, we note, perhaps because this issue is unpreserved, that there is
little information concerning Hernandez’s initial description of the perpetrator. However, we
have gleaned certain details from her trial testimony concerning what she told a 911 operator and
concluded that, although there were a few discrepancies, her description was fairly accurate to
defendant’s appearance at the time of his arrest. Hernandez indicated that the suspect had
dreadlocks, and defendant, when apprehended, had dreadlocks, albeit dreadlocks that were
pulled into a ponytail. He also wore camouflage pants at the time of his arrest, which is
generally consistent with Hernandez’s description given in a 911 telephone call that the suspect
wore camouflage shorts. However, as defendant points out, Hernandez never described
defendant’s heavily-tattooed arms, despite consistently stating that defendant wore a sleeveless
shirt.

       Finally, concerning the last two factors, Hernandez testified that she was certain about
her identification of defendant. Additionally, defendant was arrested shortly after the incident
occurred, and Hernandez was taken by officers to identify him in a show-up procedure the same
evening of the robbery and home invasion.

        Examining the totality of the circumstances we find that, although defendant was singled
out during the show-up procedure, defendant fails to show that the procedure used was so
necessarily suggestive as to lead to a substantial likelihood of misidentification. Kurylczyk, 443
Mich. at 302; People v Colon, 233 Mich. App. 295, 304; 591 NW2d 692 (1998) (“Simply because
an identification procedure is suggestive does not mean it is necessarily constitutionally
defective.”). Hernandez had a good opportunity to view defendant during the offense without
significant distraction, she was certain in her identification of defendant at the show-up, and the
show-up occurred in the same night as the offense. A prompt confrontation after the crime was
committed promotes fairness by assuring greater reliability. See People v Winters, 225 Mich
App 718, 725; 571 NW2d 764 (1997). It does not appear that the police acted for a reason other
than to determine whether defendant was connected with the robbery, and, thus, subject to arrest.
Id. at 727. Moreover, while there were a couple of inaccuracies between Hernandez’s initial
description of the suspect and defendant’s appearance at the time of his arrest, her description
was, generally, accurate. Finally, the fact that Hernandez initially misidentified defendant’s
accomplice does not affect this analysis. Hernandez admitted that her focus was primarily on
defendant during the offense, given that he was carrying a weapon. She also testified that she
was able to view defendant’s face better than the alleged accomplice’s face during the show-up
procedure. Furthermore, Hernandez admitted that she made a misidentification regarding the
second suspect, but she never wavered in her certainty as to defendant. We therefore find that no
plain error requiring reversal existed with respect to Hernandez’s identification of defendant, and
that defendant’s due process argument is without merit.

        Next, defendant claims that the prosecutor committed misconduct by vouching for the
credibility of witnesses, disparaging defense counsel, arguing facts not in evidence, and
appealing to the sympathy of the jury. We generally review challenges of prosecutorial
misconduct de novo. People v Akins, 259 Mich. App. 545, 562; 675 NW2d 863 (2003). We
decide issues on a case-by-case basis by reviewing the pertinent part of the record and evaluating
the prosecutor’s conduct in context. Id. However, because defendant failed to preserve his

                                                -5-
issues for appeal through a contemporaneous objection and request for a curative instruction at
trial, People v Bennett, 290 Mich. App. 465, 475; 802 NW2d 627 (2010), our review is limited to
plain error affecting defendant’s substantial rights, Carines, 460 Mich. at 763-764.

        Prosecutors are given “great latitude regarding their arguments and conduct,” People v
Bahoda, 448 Mich. 261, 282; 531 NW2d 659 (1995) (citations and quotation marks omitted), and
are free to argue the evidence and any reasonable inferences arising therefrom in presenting their
theory of the case, People v Goodin, 257 Mich. App. 425, 433; 668 NW2d 392 (2003), citing
Bahoda, 448 Mich. at 282. While a prosecutor is free to argue from the facts that a witness
should be believed, a prosecutor may not vouch for the credibility of a witness by implying that
he or she possesses “special knowledge” of the witness’s truthfulness. People v McGhee, 268
Mich. App. 600, 630; 709 NW2d 595 (2005).

        Defendant first claims that the prosecutor improperly vouched for Hernandez’s credibility
during opening statement by stating that Hernandez “did the right thing” when she informed
police that she had initially misidentified a different suspect as defendant’s accomplice in the
charged offenses. This comment in no way insinuates that the prosecutor possessed “special
knowledge” of Hernandez’s truthfulness. Thus, we find no plain error with respect this
statement.

        Defendant next, under the auspices of a prosecutorial misconduct challenge, argues that
Detective Thomas Heikkila improperly vouched for the credibility of the prosecution witnesses.
Notably, however, the testimony challenged by defendant was not elicited by the prosecutor, but
by defense counsel. See People v Dobek, 274 Mich. App. 58, 70-71; 732 NW2d 546 (2007)
(focusing on whether the prosecutor elicited the challenged testimony in good faith). Thus, we
find defendant’s claim of prosecutorial misconduct to be meritless in this regard.1

       Next, defendant argues that the prosecutor committed misconduct by disparaging defense
counsel during her rebuttal closing argument. “A prosecutor may not suggest that defense
counsel is intentionally attempting to mislead the jury.” People v Watson, 245 Mich. App. 572,
592; 629 NW2d 411 (2011). However, the prosecutor’s remarks must be read in context, People
v Kennebrew, 220 Mich. App. 601, 608; 560 NW2d 354 (1996), and “must be considered in light
of defense counsel’s comments,” Watson, 245 Mich. App. at 592-593. In this case, each of the
challenged remarks was made in direct response to defense counsel’s closing argument. “[A]n
otherwise improper remark may not rise to an error requiring reversal when the prosecutor is
responding to the defense counsel’s argument.” Kennebrew, 220 Mich. App. at 608. Thus, we
find no plain error affecting defendant’s substantial rights with respect to the prosecutor’s
remarks regarding defense counsel.




1
 Moreover, to the extent Heikkila volunteered his testimony and defendant’s argument could be
construed as a claim that Heikkila improperly commented on the credibility of another witness,
we decline to find plain error requiring reversal because, given the strength of the evidence
against defendant, there was no prejudice.


                                               -6-
        Defendant next argues that the prosecutor argued a fact not in evidence by asserting that
defendant wore a white undershirt in which he was arrested during the robbery. Defendant,
however, fails to provide a record citation to the challenged statement, as required by MCR
7.212(C)(7). Thus, we need not consider his claim of error. People v Petri, 279 Mich. App. 407,
413; 760 NW2d 882 (2008). However, even if the prosecutor made the comment as alleged, the
argument was a reasonable inference to draw from Hernandez’s testimony regarding the
suspect’s clothing, specifically that he was wearing a “tank top” with “thicker straps than an
undershirt,” during the commission of the offense. Goodin, 257 Mich. App. at 433. Therefore, no
plain error has been established in this regard.

        Lastly, defendant argues that the prosecutor improperly appealed to the sympathy of the
jury and injected issues broader than defendant’s guilt or innocence by asking the jury to return a
guilty verdict “on behalf of” the victims. In People v Truong (After Remand), 218 Mich. App.
325, 339-340; 553 NW2d 692 (1996), we rejected a similar argument on the basis that it “neither
injected issues broader than [the defendant’s] guilt or innocence of the charges nor encouraged
the jurors to suspend their powers of judgment.” Accordingly, defendant has not established
plain error resulting from the prosecutor’s remark.2

       Defendant next presents several claims of ineffective assistance of counsel in his
Standard 4 brief. Because a panel of this Court denied defendant’s motion to remand for a
Ginther3 hearing to create a factual record in support of these claims, our review is limited to
mistakes apparent on the lower court record. Fike, 228 Mich. App. at 181.

         Defendant first claims that counsel was ineffective for failing to admit the entirety of a
jail call into evidence. According to defendant, only a portion of the call was played for the jury,
which resulted in his statements being played out of context. Upon our review of the record
provided to us, however, it does not establish that only a portion of the jail call was played.
Defendant has the burden of establishing the factual predicate for his claim, and he has failed to
do so here. People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999). Accordingly, we do not find
counsel ineffective on this basis.

         Defendant next argues that defense counsel was ineffective for advising him not to testify
at trial. “[A]n accused’s decision to testify or not is a strategic decision best left to an accused
and his counsel.” People v Martin, 150 Mich. App. 630, 640; 389 NW2d 713 (1986). Here,
defendant agreed on the record at trial that he understood his right to testify, but stated that he
was “comfortable” with his decision not to do so. Defendant points to nothing in the record


2
  Because no errors have been established with respect to the prosecutor’s statements at trial, we
also reject defendant’s argument that he is entitled to reversal based on the cumulative effect of
the alleged errors. Dobek, 274 Mich. App. at 106. Additionally, because any objection to the
challenged remarks would have been futile, we reject defendant’s argument that his counsel was
ineffective for failing to object. People v Thomas, 260 Mich. App. 450, 457; 678 NW2d 631
(2004).
3
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -7-
supporting that he wished to testify, but defense counsel prevented him from doing so. Thus,
defendant’s claim that counsel was ineffective in this regard is without merit.

        Next, defendant argues that defense counsel was ineffective for failing to admit
defendant’s telephone records into evidence. This claim is entirely unsupported by the record.
Defendant claims that his telephone records would show that he received a telephone call while
driving with Whitfield before the offense, contrary to Whitfield’s testimony that defendant
placed a call. However, our review of the record shows that Whitfield actually testified that
defendant received a call. Further, defendant claims that admission of his telephone records
would have supported his defense that he “was only going to the house to buy marijuana and was
surprised when the two people he drove there turned it into an armed robbery.” We, however,
cannot discern how mere telephone records would have demonstrated so much. Thus, because
defendant has not established that counsel’s failure to admit the telephone records fell below an
objective standard of reasonable, we decline to find that counsel was ineffective in this regard.
Carbin, 463 Mich. at 600.

        Defendant also argues that counsel was ineffective for failing to request DNA testing of
the red bandana located in defendant’s vehicle on the night of the incident. The decision whether
to offer evidence at trial is presumed to be a matter of trial strategy, Rockey, 237 Mich. App. at
736, and it appears here that counsel made the strategic decision to proceed without having the
bandana tested. Part of the defense theory was that reasonable doubt stemmed from the State’s
failure to test the bandana for DNA evidence, implying that the State failed to do so because the
results may have been favorable to defendant’s case. Moreover, there was an obvious risk that
DNA testing would have confirmed the presence of defendant’s DNA on the bandana, and,
contrary to defendant’s argument, it would have been difficult for defense counsel to minimize
the damaging effect of this evidence. Accordingly, because defendant has not overcome the
presumption that defense counsel made a strategic decision not to request DNA testing of this
evidence, defendant’s claim of ineffective assistance of counsel fails. Carbin, 463 Mich. at 600.

        Next, defendant argues that counsel was ineffective for failing to request a mere-presence
jury instruction. See M Crim JI 8.5. “A criminal defendant has the right to have a properly
instructed jury consider the evidence against him,” but a trial court is only required to give an
instruction if the requested instruction is supported by the evidence. People v Mills, 450 Mich.
61, 80; 537 NW2d 909 (1995), mod on other grounds 450 Mich. 1212 (1995). It is readily
apparent from the plain language of the mere-presence instruction that the instruction only
applies when the defendant is being charged on an aiding and abetting theory. See M Crim JI
8.5. Defendant was not charged as an aider and abettor in this case, but rather as the principal
actor who actually committed the charged offenses. Thus, the mere-presence instruction was not
proper under the circumstances of this case, and defense counsel was not ineffective for failing to
make a futile request. See Thomas, 260 Mich. App. at 457. Nevertheless, even if such an
instruction had been given, defendant has not established that the outcome of his trial would have
been different, given the overwhelming evidence supporting his guilt of the charged crimes.

        Defendant next argues that defense counsel was ineffective for failing to challenge
inaccurate information in his presentence investigation report (PSIR) at sentencing. Defendant
claims that he was never shown the PSIR before sentencing in order to alert defense counsel to
the inaccuracies. However, defendant’s claim is unavailing because he has not established that

                                                -8-
the facts set forth in the PSIR are inaccurate or false. The description of the offense in the PSIR
accurately describes Hernandez’s original report of the incident to police, the officers’
subsequent pursuit of the suspects, and defendant’s eventual arrest. The fact that Esteban is not
mentioned in the description of the offense does not make the information inaccurate as
presented, given that Hernandez did not initially report to police that Esteban was present when
the crimes were committed. Moreover, defendant cannot establish how defense counsel’s failure
to object to the alleged inaccuracies would have impacted the sentence he ultimately received.
Therefore, defense counsel was not ineffective in this regard.4

       Defendant also has not established that he did not have the opportunity to review the
PSIR before sentencing. Defense counsel affirmatively stated on the record at sentencing that
“we’ve had the full and fair opportunity” to read and review the PSIR and had no objections to
the information therein. (Emphasis added). Defendant remained silent and offered no
contradiction to defense counsel’s statement. Accordingly, defendant’s argument to the contrary
on appeal is not supported by the record.

        Lastly, defendant argues that defense counsel was ineffective for failing to inquire into
the potential bias of two jurors who alerted court staff during trial that they knew two individuals
to whom witnesses had referred at trial. One of the individuals mentioned was a witness’s
mother, and the other was the mother of one of defendant’s children. The decision to keep a
juror on the jury panel—and not challenge or request removal of the juror—is a matter of trial
strategy. See People v Unger, 278 Mich. App. 210, 258; 749 NW2d 272 (2008). Here, neither of
the individuals who the jurors claimed to know testified at trial or were directly involved as a
victim or perpetrator of the charged crimes. Their credibility, therefore, was not at issue.
Additionally, this information did not come to light until after the jury was sworn and trial had
commenced. In explaining why he lodged no objection to keeping one of the jurors empaneled,
defense counsel stated that the jury had been attentive during trial. Thus, defense counsel may
have believed that it was in defendant’s best interest to move forward with the jury as
empaneled. We presume that counsel’s decision not to request removal of the jurors or inquire
further into the matter was sound trial strategy and find that counsel was not ineffective as
alleged. See id.




4
  In fact, counsel might have decided that it was beneficial to his client not to insist on adding to
the PSIR the fact that there was another victim—at whom defendant pointed a gun—present
during the armed robbery and home invasion.


                                                -9-
        Finally, defendant raises a Sixth Amendment challenge based on People v Lockridge, 498
Mich. 358; 870 NW2d 502 (2015). He argues that offense variable (OV) 4,5 OV 9,6 and OV 147
were scored based on facts not admitted by him or necessarily found by the jury. In Lockridge,
498 Mich. at 364, our Supreme Court held that “the rule from Apprendi v New Jersey, 530 U.S.
466; 120 S. Ct. 2348; 147 L. Ed. 2d 435 (2000), as extended by Alleyne v United States, 570 US
___; 133 S. Ct. 2151; 186 L. Ed. 2d 314 (2013), applies to Michigan’s sentencing guidelines and
renders them constitutionally deficient.” The Court held “to the extent that OVs scored on the
basis of facts not admitted by defendant or necessarily found by the jury verdict increase the
floor of the guidelines range, i.e. the defendant’s ‘mandatory minimum’ sentence, that procedure
violates the Sixth Amendment.” Id. at 373-374. As a result, the Court remedied the
constitutional violation by severing MCL 769.34(2) to the extent it made the sentencing
guidelines mandatory, and it found that the recommended minimum guidelines range was merely
advisory. Id. at 364.

        The prosecution concedes, and we agree, that OV 4, OV 9, and OV 14 were scored on the
basis of facts not admitted by defendant or necessarily found by the jury. That is, by convicting
defendant of the charged offenses, the jury was not required to find beyond a reasonable doubt
that a victim suffered a psychological injury, MCL 777.34; that more than one victim was placed
in danger of physical injury or loss of life, MCL 777.39; or that defendant was the “leader in a
multiple offender situation,” MCL 777.44. By scoring each of these variables at zero points,
defendant’s recommended minimum guidelines range is altered. Thus, judge-found facts were
impermissibly used to increase the floor of the sentencing guidelines range, establishing a Sixth
Amendment violation. Id. at 388-389. Defendant is, therefore, entitled to a remand based on the
procedure articulated in Lockridge for the trial court “to determine whether [it] would have
imposed a materially different sentence but for the constitutional error.” Id. at 397. This
remand, described by our Supreme Court as a “Crosby[8] remand” requires that the trial court:

         should first allow a defendant an opportunity to inform the court that he or she
         will not seek resentencing. If notification is not received in a timely manner, the
         court (1) should obtain the views of counsel in some form, (2) may but is not
         required to hold a hearing on the matter, and (3) need not have the defendant
         present when it decides whether to resentence the defendant, but (4) must have the
         defendant present, as required by law, if it decides to resentence the defendant.


5
  OV 4 addresses psychological injury to the victim, and should be scored at 10 points if a
“[s]erious psychological injury requiring professional treatment occurred to a victim.” MCL
777.34(1)(a).
6
 OV 9 pertains to the number of victims “placed in danger of injury or loss of life or property,”
and should be scored at 10 points when “2 to 9 victims [are] placed in danger of physical injury
or death . . .” MCL 777.39(1)(c).
7
 OV 14 addresses the offender’s role in the instant offense and should be scored at 10 points
where the defendant “was a leader in a multiple offender situation.” MCL 777.44(1)(a).
8
    United States v Crosby, 397 F3d 103 (CA 2, 2005).


                                                -10-
      Further, in determining whether the court would have imposed a materially
      different sentence but for the unconstitutional constraint, the court should
      consider only the “circumstances existing at the time of the original sentence. [Id.
      at 398 (citations and quotation marks omitted).]

       We affirm defendant’s convictions, but remand for further sentencing proceedings
consistent with this opinion. We do not retain jurisdiction.



                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Jane M. Beckering
                                                           /s/ Elizabeth L. Gleicher




                                             -11-